Per Curiam.

Since, under the Appellate Division order remitting the matter to the agency for further proceedings not inconsistent with its opinion, the Authority may well conduct a new hearing relating to the appropriate punishment to be imposed upon petitioner, no appeal may be taken to this court by leave of the Appellate Division, with or without certified questions.
The Appellate Division may grant leave to appeal to this court only in cases where there is no constitutional or statutory right to a hearing (Matter of Glenram Wine & Liq. Corp. v. O’Connell, 295 N. Y. 336; Matter of Norton v. O’Connell, 306 N. Y. 843).
The motion to vacate the order of the Appellate Division granting leave to appeal to this court, treated as a motion to dismiss the appeal, is granted and appeal dismissed, with costs and $10 costs of motion.
Appeal dismissed.